Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US 2016/028549, filed on 04/21/2016.
Claims 22-28, 30 and 33-37 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 10/29/2020), Applicants filed a response, and an amendment on 04/28/2021, amending claims 28 is acknowledged. Claims 22-27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Claims 28, 30 and 33-37 are present for examination.
Applicants' arguments filed on 04/28/2021, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Maintained-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 28, 33-36 and 37 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Matsuda et al. (Diterpene-producing unicellular organism. US 2004/0072323 A1, publication 04/15/2004, see IDS filed on 0/30/2019) is maintained. This rejection has been discussed at length in the previous Office Action, and the rejection is maintained as discussed previously and for the following reasons.
Regarding claims 28, 33-36 and 37, Matsuda et al. teach the overexpression of exogenous geranylgeranyl pyrophosphate synthase (GGPP synthase) gene BTS1, encoding GGPP synthase protein, which is 100% identical to SEQ ID NO: 2 of the instant application (see, sequence alignment below) from Mucor circinelloides, which is cloned under the constitutive or inducible promoter, and overexpressed in a genetically modified yeast Saccharomyces cerevisiae (S. cerevisiae), a fungus, wherein the S. cerevisiae cell further comprises and overexpresses exogenous diterpene synthase gene, inherently  a class I or II  diterpene synthase gene (see, evidential reference, Murphy et al. Functional characterization of two class II diterpene synthases  indicates additional specialized diterpenoid pathways in maize (Zea mays). Frontiers in Plant Science (2018), Volume 9, Article 1542page 1-12, see, abstract), a HMG-CoA reductase gene increased production of diterpene and diterpene precursors including abietadiene, a diterpene, a terpenoid, which is isolated from the culture by filtration or extraction and analysis by HPLC (see, abstract, Example 2-6, Fig. 3-5, 7 & 9, para 9, 20-22, 51, 76, 193-194,and claims 1-79). Since, the recombinant S. cerevisiae host cell, a fungus, produces diterpene and diterpene precursors, a terpenoid, the downstream product ionone, abienol or sclareol would inherently produce by the recombinant S. cerevisiae of Matsuda et al. Regarding claim 28, part (a), in the recitation “capable of producing at least one of ionone, sclareol and abienol”, which is under BRI (broadest Reasonable Interpretation) is a “product-by-process” limitation. Similarly, part (a) and (b) of claim 33, part (a) of claim 34 and claims 35-37 recite also product-by-process limitation. MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  While M.P.E.P. 2113 and the case law cited therein make clear that products claimed by product by process limitations are not limited necessarily by the process by which they are made (unless the process results in a unique product), there is nothing in said section of the MPEP or the cited case law which precludes a product by process limitation being embedded within a process claim, as it is here.  The interpretation is one and the same as the product interpretation for product by process, e.g. the process does not limit the product, rather the product is considered regardless of how it is made (again, unless some unique attribute of the product results from the 
Because the recombinant yeast production host of S. cerevisiae and method for producing abietadiene, a diterpene, a terpenoid through GGPP synthase and a diterpene synthase of the claimed invention and that of the reference is one and the same, Examiner takes the position that the yeast production host of S. cerevisiae disclosed in the reference inherently produce ionone, sclareol or abienol as claimed in claims 28, part (a), claim 33, part (a) and claim 34, part (a). Since the Office does not have the facilities for examining and comparing applicants' recombinant host cell and terpenoids  with the recombinant host cell and terpenoids   of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product (terpenoids) and the product of the prior art (terpenoids). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
RESULT 1
ADM98614
ID   ADM98614 standard; protein; 303 AA.
XX
AC   ADM98614;
XX
DT   01-JUL-2004  (first entry)
XX
DE   Geranylgeranyl pyrophosphate synthase polypeptide #13.
XX
KW   Geranylgeranyl pyrophosphate synthase; diterpene; diterpene precursor;
KW   diterpene synthase; defence toxin; volatile defensive signal;
KW   pollinator attractant; photoprotectant; enzyme.
XX

XX
CC PN   US2004072323-A1.
XX
CC PD   15-APR-2004.
XX
CC PF   07-JAN-2002; 2002US-00041018.
XX
PR   05-JAN-2001; 2001US-0259880P.
XX
CC PA   (MATS/) MATSUDA S P T.
CC PA   (HART/) HART E A.
XX
CC PI   Matsuda SPT,  Hart EA;
XX
DR   WPI; 2004-373921/35.
XX
CC PT   New unicellular organisms comprising exogenous nucleic acids encoding a 
CC PT   geranylgeranyl pyrophosphate and a diterpene synthase, useful for 
CC PT   producing diterpenes and diterpene precursors.
XX
CC PS   Claim 30; SEQ ID NO 34; 38pp; English.
XX
CC   The invention relates to a unicellular organism for producing a diterpene
CC   or diterpene precursor comprising an exogenous nucleic acid sequence 
CC   encoding a geranylgeranyl pyrophosphate synthase under the control of a 
CC   promoter operable in the organism, and an exogenous nucleic acid sequence
CC   encoding a diterpene synthase under the control of a promoter operable in
CC   the organism. The invention also relates to methods of producing a 
CC   diterpene or diterpene precursor and a method of isolating a diterpene 
CC   synthase comprising growing several cells in the presence of a 
CC   polyaromatic resin to make a cell/resin mixture, where at least one of 
CC   the cells further comprises at least one isolated and purified nucleic 
CC   acid sequence of a yeast expression library, and the expression of the 
CC   nucleic acid sequence is regulated by an inducible promoter under 
CC   conditions where the expression is induced, filtering the cell/resin 
CC   mixture, extracting the cell/resin mixture with alcohol to produce an 
CC   organic eluent and analysing the organic eluent by a screening method 
CC   including chromatography and/or spectroscopy, to identify the nucleic 
CC   acid sequence encoding the diterpene synthase. The unicellular 
CC   microorganism is useful as a diterpene or diterpene precursor producing 
CC   system. Diterpenes, in plants, serve as defence toxins, volatile 
CC   defensive signals, pollinator attractants and photoprotectants. This 
CC   sequence represents a geranylgeranyl pyrophosphate synthase polypeptide 
CC   of the invention. Note: The sequence data for this patent did not form 
CC   part of the printed specification but was obtained in electronic format 
CC   from USPTO at seqdata.uspto.gov/sequence.html.
XX
SQ   Sequence 303 AA;

  Query Match             100.0%;  Score 1559;  DB 5;  Length 303;
  Best Local Similarity   100.0%;  
  Matches  303;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MLNSHNRTEERSTEDIILEPYTYLISQPGKDIRAKLISAFDLWLHVPKDVLCVINKIIGM 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MLNSHNRTEERSTEDIILEPYTYLISQPGKDIRAKLISAFDLWLHVPKDVLCVINKIIGM 60

Qy         61 LHNASLMIDDVQDDSDLRRGVPVAHHIYGVPQTINTANYVIFLALQEVMKLNIPSMMQVC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LHNASLMIDDVQDDSDLRRGVPVAHHIYGVPQTINTANYVIFLALQEVMKLNIPSMMQVC 120

Qy        121 TEELINLHRGQGIELYWRDSLTCPTEEEYIDMVNNKTSGLLRLAVRLMQAASESDIDYTP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TEELINLHRGQGIELYWRDSLTCPTEEEYIDMVNNKTSGLLRLAVRLMQAASESDIDYTP 180

Qy        181 LVNIIGIHFQVRDDYMNLQSTSYTNNKGFCEDLTEGKFSFPIIHAIRKDPSNRQLLNIIS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LVNIIGIHFQVRDDYMNLQSTSYTNNKGFCEDLTEGKFSFPIIHAIRKDPSNRQLLNIIS 240

Qy        241 QKPTSIEVKKYALEVIRKAGSFEYVREFLRQKEAESLKEIKRLGGNPLLEKYIETIRVEA 300

Db        241 QKPTSIEVKKYALEVIRKAGSFEYVREFLRQKEAESLKEIKRLGGNPLLEKYIETIRVEA 300

Qy        301 TND 303
              |||
Db        301 TND 303

Therefore, Matsuda et al. anticipate claims 28, 33-36 and 37 of the instant application as written.
Arguments:
Applicants argue that claims 28, 34-36 and 37 are novel over the cited art because Matsuda does not disclose, expressly or inherently, each and every element as set forth in the claim. M.P.E.P. §2131 (citing Verdegaal Bros. v. Union Oil Co. of Calif., 814 F.2d 628, 631 (Fed. Cir. 1987) ("A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.")). Accordingly, Applicant requests that the rejection under 35 U.S.C. §102 be reconsidered and withdrawn.
Response:
This is not found persuasive because Matsuda et al. indeed teach the overexpression of exogenous geranylgeranyl pyrophosphate synthase (GGPP synthase) gene BTS1, encoding GGPP synthase protein, which is 100% identical to SEQ ID NO: 2 of the instant application (see, sequence alignment below) from Mucor circinelloides, which is cloned under the constitutive or inducible promoter, and overexpressed in a genetically modified yeast Saccharomyces cerevisiae (S. cerevisiae), a fungus, wherein the S. cerevisiae cell further comprises and overexpresses exogenous diterpene synthase gene, inherently  a class I or II  diterpene synthase gene (see, evidential reference, Murphy et al. Functional characterization of two class II diterpene synthases  indicates additional specialized diterpenoid pathways in maize (Zea mays). Frontiers in Plant Science (2018), Volume 9, Article 1542page 1-12, see, abstract), a HMG-CoA reductase gene increased production of diterpene and diterpene precursors including abietadiene, a diterpene, a terpenoid, which is isolated from the culture by filtration or extraction and analysis by HPLC (see, abstract, Example 2-6, Fig. 3-5, 7 & 9, para 9, 20-22, 51, 76, 193-194,and claims 1-79). Since, the recombinant S. cerevisiae host cell, a fungus, produces diterpene and diterpene precursors, a terpenoid, the downstream product ionone, abienol or sclareol would inherently produce by the recombinant S. cerevisiae of Matsuda et al. Regarding claim 28, part (a), in the recitation “capable of producing at least one of ionone, sclareol and abienol”, which is under BRI (broadest Reasonable Interpretation) is a “product-by-process” limitation. Similarly, part (a) and (b) of claim 33, part (a) of claim 34 and claims 35-37 recite also product-by-process limitation. MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  While M.P.E.P. 2113 and the case law cited therein make clear that products claimed by product by process limitations are not limited necessarily by the process by which they are made (unless the process results in a unique product), there is nothing in said section of the MPEP or the cited case law which precludes a product by process limitation being embedded within a process claim, as it is here.  The interpretation is one and the same as the product interpretation for product by process, e.g. the process does not limit the product, rather the product is considered regardless of how it is made (again, unless some unique attribute of the product results from the 
Because the recombinant yeast production host of S. cerevisiae and method for producing abietadiene, a diterpene, a terpenoid through GGPP synthase and a diterpene synthase of the claimed invention and that of the reference is one and the same, Examiner takes the position that the yeast production host of S. cerevisiae disclosed in the reference inherently produce ionone, sclareol or abienol as claimed in claims 28, part (a), claim 33, part (a) and claim 34, part (a). Since the Office does not have the facilities for examining and comparing applicants' recombinant host cell and terpenoids  with the recombinant host cell and terpenoids   of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product (terpenoids) and the product of the prior art (terpenoids). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
RESULT 1
ADM98614
ID   ADM98614 standard; protein; 303 AA.
XX
AC   ADM98614;
XX
DT   01-JUL-2004  (first entry)
XX
DE   Geranylgeranyl pyrophosphate synthase polypeptide #13.
XX
KW   Geranylgeranyl pyrophosphate synthase; diterpene; diterpene precursor;
KW   diterpene synthase; defence toxin; volatile defensive signal;
KW   pollinator attractant; photoprotectant; enzyme.
XX

XX
CC PN   US2004072323-A1.
XX
CC PD   15-APR-2004.
XX
CC PF   07-JAN-2002; 2002US-00041018.
XX
PR   05-JAN-2001; 2001US-0259880P.
XX
CC PA   (MATS/) MATSUDA S P T.
CC PA   (HART/) HART E A.
XX
CC PI   Matsuda SPT,  Hart EA;
XX
DR   WPI; 2004-373921/35.
XX
CC PT   New unicellular organisms comprising exogenous nucleic acids encoding a 
CC PT   geranylgeranyl pyrophosphate and a diterpene synthase, useful for 
CC PT   producing diterpenes and diterpene precursors.
XX
CC PS   Claim 30; SEQ ID NO 34; 38pp; English.
XX
CC   The invention relates to a unicellular organism for producing a diterpene
CC   or diterpene precursor comprising an exogenous nucleic acid sequence 
CC   encoding a geranylgeranyl pyrophosphate synthase under the control of a 
CC   promoter operable in the organism, and an exogenous nucleic acid sequence
CC   encoding a diterpene synthase under the control of a promoter operable in
CC   the organism. The invention also relates to methods of producing a 
CC   diterpene or diterpene precursor and a method of isolating a diterpene 
CC   synthase comprising growing several cells in the presence of a 
CC   polyaromatic resin to make a cell/resin mixture, where at least one of 
CC   the cells further comprises at least one isolated and purified nucleic 
CC   acid sequence of a yeast expression library, and the expression of the 
CC   nucleic acid sequence is regulated by an inducible promoter under 
CC   conditions where the expression is induced, filtering the cell/resin 
CC   mixture, extracting the cell/resin mixture with alcohol to produce an 
CC   organic eluent and analysing the organic eluent by a screening method 
CC   including chromatography and/or spectroscopy, to identify the nucleic 
CC   acid sequence encoding the diterpene synthase. The unicellular 
CC   microorganism is useful as a diterpene or diterpene precursor producing 
CC   system. Diterpenes, in plants, serve as defence toxins, volatile 
CC   defensive signals, pollinator attractants and photoprotectants. This 
CC   sequence represents a geranylgeranyl pyrophosphate synthase polypeptide 
CC   of the invention. Note: The sequence data for this patent did not form 
CC   part of the printed specification but was obtained in electronic format 
CC   from USPTO at seqdata.uspto.gov/sequence.html.
XX
SQ   Sequence 303 AA;

  Query Match             100.0%;  Score 1559;  DB 5;  Length 303;
  Best Local Similarity   100.0%;  
  Matches  303;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MLNSHNRTEERSTEDIILEPYTYLISQPGKDIRAKLISAFDLWLHVPKDVLCVINKIIGM 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MLNSHNRTEERSTEDIILEPYTYLISQPGKDIRAKLISAFDLWLHVPKDVLCVINKIIGM 60

Qy         61 LHNASLMIDDVQDDSDLRRGVPVAHHIYGVPQTINTANYVIFLALQEVMKLNIPSMMQVC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LHNASLMIDDVQDDSDLRRGVPVAHHIYGVPQTINTANYVIFLALQEVMKLNIPSMMQVC 120

Qy        121 TEELINLHRGQGIELYWRDSLTCPTEEEYIDMVNNKTSGLLRLAVRLMQAASESDIDYTP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TEELINLHRGQGIELYWRDSLTCPTEEEYIDMVNNKTSGLLRLAVRLMQAASESDIDYTP 180

Qy        181 LVNIIGIHFQVRDDYMNLQSTSYTNNKGFCEDLTEGKFSFPIIHAIRKDPSNRQLLNIIS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LVNIIGIHFQVRDDYMNLQSTSYTNNKGFCEDLTEGKFSFPIIHAIRKDPSNRQLLNIIS 240

Qy        241 QKPTSIEVKKYALEVIRKAGSFEYVREFLRQKEAESLKEIKRLGGNPLLEKYIETIRVEA 300

Db        241 QKPTSIEVKKYALEVIRKAGSFEYVREFLRQKEAESLKEIKRLGGNPLLEKYIETIRVEA 300

Qy        301 TND 303
              |||
Db        301 TND 303

Therefore, the rejection is maintained.

Maintained-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 28, 30 and 33-37 under 35 U.S.C. 103(a) before the 
Regarding claims 28, 33-36 and 37, Matsuda et al. teach the overexpression of exogenous geranylgeranyl pyrophosphate synthase (GGPP synthase) gene BTS1, encoding GGPP synthase protein, which is 100% identical to SEQ ID NO: 2 of the instant application (see, sequence alignment below) from Mucor circinelloides, which is cloned under the constitutive or inducible promoter, and overexpressed in a genetically modified yeast Saccharomyces cerevisiae (S. cerevisiae), wherein the S. cerevisiae cell further comprises and overexpresses exogenous diterpene synthase gene, inherently  a class I or II  diterpene synthase gene (see, evidential reference, Murphy et al. Functional characterization of two class II diterpene synthases  indicates additional specialized diterpenoid pathways in maize (Zea mays). Frontiers in Plant Science (2018), Volume 9, Article 1542page 1-12, see, abstract), a HMG-CoA reductase gene and a nucleic acid sequence of an allele that confers an increase in sterol metabolic flux, wherein the cells are cultured in a medium and a process for increased production of diterpene and diterpene precursors including abietadiene, a diterpene, a terpenoid, which is isolated from the culture by filtration or extraction and analysis by HPLC (see, abstract, Example 2-6, Fig. 3-5, 7 & 9, para 9, 20-22, 51, 76, 193-194,and claims 1-79). Since, the recombinant S. cerevisiae host cell produces diterpene and diterpene precursors, a terpenoid, the downstream product ionone, abienol or sclareol would inherently produce by the recombinant S. cerevisiae of Matsuda et al. Regarding In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  While M.P.E.P. 2113 and the case law cited therein make clear that products claimed by product by process limitations are not limited necessarily by the process by which they are made (unless the process results in a unique product), there is nothing in said section of the MPEP or the cited case law which precludes a product by process limitation being embedded within a process claim, as it is here.  The interpretation is one and the same as the product interpretation for product by process, e.g. the process does not limit the product, rather the product is considered regardless of how it is made (again, unless some unique attribute of the product results from the process which could not be obtained from other ways of making said product).  Here, the product terpenoid includes diterpene abietadiene as  taught by Matsuda et al. and that instantly claimed used to make the terpenoid   using different genes or cell system, do not differ in structure and/or function. Because the recombinant yeast production host of S. cerevisiae and method for producing abietadiene, a diterpene, a terpenoid through GGPP synthase and a diterpene synthase of the claimed invention and that of the reference is one and the same, Examiner takes the position that the yeast production host of S. cerevisiae disclosed in the reference inherently produce ionone, In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
RESULT 1
ADM98614
ID   ADM98614 standard; protein; 303 AA.
XX
AC   ADM98614;
XX
DT   01-JUL-2004  (first entry)
XX
DE   Geranylgeranyl pyrophosphate synthase polypeptide #13.
XX
KW   Geranylgeranyl pyrophosphate synthase; diterpene; diterpene precursor;
KW   diterpene synthase; defence toxin; volatile defensive signal;
KW   pollinator attractant; photoprotectant; enzyme.
XX
OS   Mucor circinelloides f. lusitanicus.
XX
CC PN   US2004072323-A1.
XX
CC PD   15-APR-2004.
XX
CC PF   07-JAN-2002; 2002US-00041018.
XX
PR   05-JAN-2001; 2001US-0259880P.
XX
CC PA   (MATS/) MATSUDA S P T.
CC PA   (HART/) HART E A.
XX
CC PI   Matsuda SPT,  Hart EA;
XX
DR   WPI; 2004-373921/35.
XX
CC PT   New unicellular organisms comprising exogenous nucleic acids encoding a 
CC PT   geranylgeranyl pyrophosphate and a diterpene synthase, useful for 
CC PT   producing diterpenes and diterpene precursors.
XX
CC PS   Claim 30; SEQ ID NO 34; 38pp; English.
XX
CC   The invention relates to a unicellular organism for producing a diterpene

CC   encoding a geranylgeranyl pyrophosphate synthase under the control of a 
CC   promoter operable in the organism, and an exogenous nucleic acid sequence
CC   encoding a diterpene synthase under the control of a promoter operable in
CC   the organism. The invention also relates to methods of producing a 
CC   diterpene or diterpene precursor and a method of isolating a diterpene 
CC   synthase comprising growing several cells in the presence of a 
CC   polyaromatic resin to make a cell/resin mixture, where at least one of 
CC   the cells further comprises at least one isolated and purified nucleic 
CC   acid sequence of a yeast expression library, and the expression of the 
CC   nucleic acid sequence is regulated by an inducible promoter under 
CC   conditions where the expression is induced, filtering the cell/resin 
CC   mixture, extracting the cell/resin mixture with alcohol to produce an 
CC   organic eluent and analysing the organic eluent by a screening method 
CC   including chromatography and/or spectroscopy, to identify the nucleic 
CC   acid sequence encoding the diterpene synthase. The unicellular 
CC   microorganism is useful as a diterpene or diterpene precursor producing 
CC   system. Diterpenes, in plants, serve as defence toxins, volatile 
CC   defensive signals, pollinator attractants and photoprotectants. This 
CC   sequence represents a geranylgeranyl pyrophosphate synthase polypeptide 
CC   of the invention. Note: The sequence data for this patent did not form 
CC   part of the printed specification but was obtained in electronic format 
CC   from USPTO at seqdata.uspto.gov/sequence.html.
XX
SQ   Sequence 303 AA;

  Query Match             100.0%;  Score 1559;  DB 5;  Length 303;
  Best Local Similarity   100.0%;  
  Matches  303;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MLNSHNRTEERSTEDIILEPYTYLISQPGKDIRAKLISAFDLWLHVPKDVLCVINKIIGM 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MLNSHNRTEERSTEDIILEPYTYLISQPGKDIRAKLISAFDLWLHVPKDVLCVINKIIGM 60

Qy         61 LHNASLMIDDVQDDSDLRRGVPVAHHIYGVPQTINTANYVIFLALQEVMKLNIPSMMQVC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LHNASLMIDDVQDDSDLRRGVPVAHHIYGVPQTINTANYVIFLALQEVMKLNIPSMMQVC 120

Qy        121 TEELINLHRGQGIELYWRDSLTCPTEEEYIDMVNNKTSGLLRLAVRLMQAASESDIDYTP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TEELINLHRGQGIELYWRDSLTCPTEEEYIDMVNNKTSGLLRLAVRLMQAASESDIDYTP 180

Qy        181 LVNIIGIHFQVRDDYMNLQSTSYTNNKGFCEDLTEGKFSFPIIHAIRKDPSNRQLLNIIS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LVNIIGIHFQVRDDYMNLQSTSYTNNKGFCEDLTEGKFSFPIIHAIRKDPSNRQLLNIIS 240

Qy        241 QKPTSIEVKKYALEVIRKAGSFEYVREFLRQKEAESLKEIKRLGGNPLLEKYIETIRVEA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QKPTSIEVKKYALEVIRKAGSFEYVREFLRQKEAESLKEIKRLGGNPLLEKYIETIRVEA 300

Qy        301 TND 303
              |||
Db        301 TND 303

Matsuda et al. do not teach using said terpenoids in making food, feed, cosmetics or perfume (for claim 30), do not teach explicitly capable of producing ionone, sclareol or abienol (claim 28, pat (a), claim 33, part (a), claim 34, part (a)).
However, Bohlmann et al. teach a recombinant S. cerevisiae or Yarrowia lipolytica overexpressing exogenous a gene encoding a bifuctional class I/II cis-abienol synthase (CAS) 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Matsuda et al. and Bohlmann et al. to use diterpene abietadiene, a diterpene or a terpenoid including abietadiene, a diterpene, abienol through the intermediates sclareolide, produced by the recombinant host S. cerevisiae cell as taught by Matsuda et al.  and Bohlmann et al. and use said   diterpene abietadiene, a diterpene or a terpenoid including abietadiene, a diterpene, abienol through the intermediates sclareolide in making cosmetics or perfume or food materials as taught by Bohlmann et al. and modify Matsuda et al. to use said diterpene abietadiene, a diterpene or a terpenoid including abietadiene, a diterpene, abienol through the intermediates sclareolide in making cosmetics or perfume or food materials to arrive the claimed invention. 
One of ordinary skilled in the would have been motivated to use to use diterpene abietadiene, a diterpene or a terpenoid including abietadiene, a diterpene, abienol through the intermediates sclareolide in making cosmetics or perfume or food materials, which is pharmaceutically, commercially, industrially and financially beneficial.
One of ordinarily skilled artisan would have had a reasonable expectation of success because Matsuda et al. could successfully produce diterpene abietadiene, a diterpene or a terpenoid including abietadiene and Bohlmann et al. could successfully produce sclareol or prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.
Arguments:
Applicants argue that Applicant respectfully submits that the prima facie case of obviousness fails because Matsuda in view of Bohlmann does not teach or suggest each and every element recited in the claims, and consequently a skilled artisan would not have had a reason to modify the teachings of the cited art to arrive at the claimed invention. Accordingly, Applicant respectfully requests that the three rejections under 35 U.S.C. §103(a) be reconsidered and withdrawn.
Response:
This is not found persuasive because Matsuda et al. indeed teach the overexpression of exogenous geranylgeranyl pyrophosphate synthase (GGPP synthase) gene BTS1, encoding GGPP synthase protein, which is 100% identical to SEQ ID NO: 2 of the instant application (see, sequence alignment below) from Mucor circinelloides, which is cloned under the constitutive or inducible promoter, and overexpressed in a genetically modified yeast Saccharomyces cerevisiae (S. cerevisiae), a fungus, wherein the S. cerevisiae cell further comprises and overexpresses exogenous diterpene synthase gene, inherently  a class I or II  diterpene synthase gene (see, evidential reference, Murphy et al. Functional characterization of two class II diterpene synthases  indicates additional specialized diterpenoid pathways in maize (Zea mays). Frontiers in Plant Science (2018), Volume 9, Article 1542page 1-12, see, abstract), a HMG-CoA reductase gene and a nucleic acid sequence of an allele that confers an increase in sterol metabolic flux, wherein increased production of diterpene and diterpene precursors including abietadiene, a diterpene, a terpenoid, which is isolated from the culture by filtration or extraction and analysis by HPLC (see, abstract, Example 2-6, Fig. 3-5, 7 & 9, para 9, 20-22, 51, 76, 193-194,and claims 1-79). Since, the recombinant S. cerevisiae host cell, a fungus, produces diterpene and diterpene precursors, a terpenoid, the downstream product ionone, abienol or sclareol would inherently produce by the recombinant S. cerevisiae of Matsuda et al. Regarding claim 28, part (a), in the recitation “capable of producing at least one of ionone, sclareol and abienol”, which is under BRI (broadest Reasonable Interpretation) is a “product-by-process” limitation. Similarly, part (a) and (b) of claim 33, part (a) of claim 34 and claims 35-37 recite also product-by-process limitation. MPEP 2113 states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  While M.P.E.P. 2113 and the case law cited therein make clear that products claimed by product by process limitations are not limited necessarily by the process by which they are made (unless the process results in a unique product), there is nothing in said section of the MPEP or the cited case law which precludes a product by process limitation being embedded within a process claim, as it is here.  The interpretation is one and the same as the product interpretation for product by process, e.g. the process does not limit the product, rather the product is considered regardless of how it is made (again, unless some unique attribute of the product results from the process which could not be obtained from other ways of making said product).  Here, the product In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
RESULT 1
ADM98614
ID   ADM98614 standard; protein; 303 AA.
XX
AC   ADM98614;
XX
DT   01-JUL-2004  (first entry)
XX
DE   Geranylgeranyl pyrophosphate synthase polypeptide #13.
XX
KW   Geranylgeranyl pyrophosphate synthase; diterpene; diterpene precursor;
KW   diterpene synthase; defence toxin; volatile defensive signal;
KW   pollinator attractant; photoprotectant; enzyme.
XX
OS   Mucor circinelloides f. lusitanicus.
XX
CC PN   US2004072323-A1.
XX
CC PD   15-APR-2004.
XX

XX
PR   05-JAN-2001; 2001US-0259880P.
XX
CC PA   (MATS/) MATSUDA S P T.
CC PA   (HART/) HART E A.
XX
CC PI   Matsuda SPT,  Hart EA;
XX
DR   WPI; 2004-373921/35.
XX
CC PT   New unicellular organisms comprising exogenous nucleic acids encoding a 
CC PT   geranylgeranyl pyrophosphate and a diterpene synthase, useful for 
CC PT   producing diterpenes and diterpene precursors.
XX
CC PS   Claim 30; SEQ ID NO 34; 38pp; English.
XX
CC   The invention relates to a unicellular organism for producing a diterpene
CC   or diterpene precursor comprising an exogenous nucleic acid sequence 
CC   encoding a geranylgeranyl pyrophosphate synthase under the control of a 
CC   promoter operable in the organism, and an exogenous nucleic acid sequence
CC   encoding a diterpene synthase under the control of a promoter operable in
CC   the organism. The invention also relates to methods of producing a 
CC   diterpene or diterpene precursor and a method of isolating a diterpene 
CC   synthase comprising growing several cells in the presence of a 
CC   polyaromatic resin to make a cell/resin mixture, where at least one of 
CC   the cells further comprises at least one isolated and purified nucleic 
CC   acid sequence of a yeast expression library, and the expression of the 
CC   nucleic acid sequence is regulated by an inducible promoter under 
CC   conditions where the expression is induced, filtering the cell/resin 
CC   mixture, extracting the cell/resin mixture with alcohol to produce an 
CC   organic eluent and analysing the organic eluent by a screening method 
CC   including chromatography and/or spectroscopy, to identify the nucleic 
CC   acid sequence encoding the diterpene synthase. The unicellular 
CC   microorganism is useful as a diterpene or diterpene precursor producing 
CC   system. Diterpenes, in plants, serve as defence toxins, volatile 
CC   defensive signals, pollinator attractants and photoprotectants. This 
CC   sequence represents a geranylgeranyl pyrophosphate synthase polypeptide 
CC   of the invention. Note: The sequence data for this patent did not form 
CC   part of the printed specification but was obtained in electronic format 
CC   from USPTO at seqdata.uspto.gov/sequence.html.
XX
SQ   Sequence 303 AA;

  Query Match             100.0%;  Score 1559;  DB 5;  Length 303;
  Best Local Similarity   100.0%;  
  Matches  303;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MLNSHNRTEERSTEDIILEPYTYLISQPGKDIRAKLISAFDLWLHVPKDVLCVINKIIGM 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MLNSHNRTEERSTEDIILEPYTYLISQPGKDIRAKLISAFDLWLHVPKDVLCVINKIIGM 60

Qy         61 LHNASLMIDDVQDDSDLRRGVPVAHHIYGVPQTINTANYVIFLALQEVMKLNIPSMMQVC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LHNASLMIDDVQDDSDLRRGVPVAHHIYGVPQTINTANYVIFLALQEVMKLNIPSMMQVC 120

Qy        121 TEELINLHRGQGIELYWRDSLTCPTEEEYIDMVNNKTSGLLRLAVRLMQAASESDIDYTP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TEELINLHRGQGIELYWRDSLTCPTEEEYIDMVNNKTSGLLRLAVRLMQAASESDIDYTP 180

Qy        181 LVNIIGIHFQVRDDYMNLQSTSYTNNKGFCEDLTEGKFSFPIIHAIRKDPSNRQLLNIIS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LVNIIGIHFQVRDDYMNLQSTSYTNNKGFCEDLTEGKFSFPIIHAIRKDPSNRQLLNIIS 240

Qy        241 QKPTSIEVKKYALEVIRKAGSFEYVREFLRQKEAESLKEIKRLGGNPLLEKYIETIRVEA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QKPTSIEVKKYALEVIRKAGSFEYVREFLRQKEAESLKEIKRLGGNPLLEKYIETIRVEA 300

Qy        301 TND 303
              |||
Db        301 TND 303
do not teach using said terpenoids in making food, feed, cosmetics or perfume (for claim 30), do not teach explicitly capable of producing ionone, sclareol or abienol (claim 28, pat (a), claim 33, part (a), claim 34, part (a)).
However, Bohlmann et al. teach a recombinant S. cerevisiae or Yarrowia lipolytica overexpressing exogenous a gene encoding a bifuctional class I/II cis-abienol synthase (CAS) from Balsam Fir, a diterpene synthase, wherein the cells are cultured in a medium and a process for increased production of abienol through the intermediates sclareolide, a terpenoid, which are extracted and separated from culture medium, wherein the abienol could be used to make perfume as fragrance compound, wherein said recombinant cell further comprises GGPP synthase  (see, abstract, para 13-17, 41, 46, 110, 113, 116, 123, 127, 138, 172, 193, Example 3, Fig. 8A, 8B, and claims 1-60). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Matsuda et al. and Bohlmann et al. to use diterpene abietadiene, a diterpene or a terpenoid including abietadiene, a diterpene, abienol through the intermediates sclareolide, produced by the recombinant host S. cerevisiae cell as taught by Matsuda et al.  and Bohlmann et al. and use said   diterpene abietadiene, a diterpene or a terpenoid including abietadiene, a diterpene, abienol through the intermediates sclareolide in making cosmetics or perfume or food materials as taught by Bohlmann et al. and modify Matsuda et al. to use said diterpene abietadiene, a diterpene or a terpenoid including abietadiene, a diterpene, abienol through the intermediates sclareolide in making cosmetics or perfume or food materials to arrive the claimed invention. One of ordinary skilled in the would have been motivated to use to use diterpene abietadiene, a diterpene or a terpenoid including abietadiene, a diterpene, abienol through the intermediates sclareolide in making cosmetics or perfume or food materials, which is pharmaceutically, commercially, prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention. Therefore, the rejection is maintained.
Maintained-Nonstatutory Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The previous rejection of Claims 28, 30 and 33-37 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 7-8 and 16 of US copending Application No. 15/567,620 (corresponding to US PGPUB 2018/0132515, publication 05/17/2018, see PTO892), is maintained. This rejection has been discussed at length in the previous Office Action, and the rejection is maintained as discussed previously and for the following reasons.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are of overlapping scope.  

The claims 1-2, 7-8 and 16 of the copending application  are drawn to a recombinant microbial host capable of producing a steviol glycoside comprising a recombinant nucleic acid comprising a nucleotide sequence encoding a polypeptide having geranylgeranyl pyrophosphate (GGPP) synthase activity, wherein the polypeptide comprises an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 1, wherein the recombinant microbial host belongs to the genus Yarrowia, wherein the recombinant nucleic acid encodes a polypeptide derived from Mucor circinelloides, wherein the recombinant host is a Yarrowia lipolytica cell, wherein the ability of the host to produce geranylgeranyl diphosphate (GGPP) is upregulated, wherein the amino acid sequence has at least 95% sequence identity to the amino acid sequence of SEQ ID NO:l. The specification of the co-pending application disclose a process for producing terpenoids by said recombinant host cell and a food, feed or a beverages comprising said terpenoids. Although, the claims of co-pending application does not teach at least one recombinant enzymes recited in claim 28, part (d), 33 and 34. However, the host cell of the co-pending application inherently comprises endogenous said enzymes, and it is obvious for a skilled artisan to express exogenous recombinant one of the enzyme recited in claim 28, part (d), 33 and 34. 
(GGPP) synthase activity, wherein the polypeptide comprises an amino acid sequence having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 1, which is 100% identical to SEQ ID NO: 2 of the instant application having  GGPP synthase  activity, i.e. the enzyme GGPP synthase  activity, which is derived from the same microorganism Mucor circinelloides as claimed, and further teach  a recombinant host cell comprising the said nucleic acid encoding GGPP synthase, wherein the host cell is either Yarrowia or Saccharomyces as claimed in the instant claims. The specification of the co-pending application also discloses a process for producing terpenoids by said recombinant host cell and a food, feed or a beverages comprising said terpenoids as claimed. The portion of the specification (and the claims) in the reference copending application, while drawn to the a recombinant host cell comprising same enzyme GGPP synthase of SEQ ID NO: 1 and said recombinant host cell inherently producing terpenoids as claimed in the instant application, includes several embodiments that would either anticipate the invention claimed in the instant application, or alternatively render them obvious. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference copending patent application when there are specifically recited embodiments that would either anticipate to mainly claims 28, 30 and 33-37 of the instant application or alternatively render them obvious.  Alternatively, claims 28, 30 and 33-37 cannot be considered patentably distinct over claims  of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims  of US copending patent application 15/567,620, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims and/or specification of US copending Application No. 15/567,620. 
Arguments:
Applicants state that Applicant requests that the rejection on the ground of nonstatutory obviousness-type double patenting be held in abeyance until otherwise allowable subject matter is identified. At that point Applicant will consider filing a Terminal Disclaimer to obviate the rejection. 
Response:
The rejection is maintained as no TD has been filed.Attorney Docket No. 4662.3521 

Conclusion
Status of the claims:
Claims 28, 30 and 33-37 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49
Ph. (571)-272-8137 and Fax (571)-273-8137


Primary Examiner, Art Unit 1656